IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 97-10422
                         Summary Calendar



TIMOTHY R. WALLACE,

                                         Plaintiff-Appellant,

versus

WAYNE SCOTT, EXECUTIVE DIRECTOR, TEXAS DEP’T
OF CRIM. JUSTICE, INST’L DIV., ET AL.,

                                         Defendants-Appellees.


                        - - - - - - - - - -
           Appeal from the United States District Court
                for the Northern District of Texas
                      USDC No. 7:96-CV-156-X
                        - - - - - - - - - -

                        December 26, 1997
Before DUHE’, DeMOSS and DENNIS, Circuit Judges.

PER CURIAM:*

     Timothy R. Wallace (#739841), a state prisoner, has appealed

the dismissal of his civil rights complaint pursuant to 28 U.S.C.

§ 1915(e)(2)(B)(ii) because it failed to state a claim upon which

relief may be granted.   Wallace contends that he has a

constitutional right to a racially segregated cell because his

animus toward blacks made it unsafe to house him with a black

inmate.   Wallace also contends that he was denied due process at

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 97-10422
                                -2-

prison disciplinary proceedings because the prison disciplinary

officers had failed to consider the circumstances of his

disciplinary violations.   Essentially for reasons stated by the

magistrate judge and adopted by the district court, we hold that

the district court did not err in dismissing these claims under

28 U.S.C. § 1915(e)(2)(B)(ii).   See Wallace v. Scott, No. 7:96-

CV-156-X (N.D. Tex. Mar. 13, 1997) (unpublished).   Wallace also

contends that the district court erred in failing to consider his

supplemental state-law claims.   “District courts enjoy wide

discretion in determining whether to retain supplemental

jurisdiction over a state claim once all federal claims are

dismissed.”   Noble v. White, 996 F.2d 797, 799 (5th Cir. 1993).

There was no abuse of discretion in failing to consider Wallace’s

state-law claims.

     AFFIRMED.